 1   Brent H. Blakely (SBN 157292)
     bblakely@blakelylawgroup.com
 2   Jessica C. Covington (SBN 301816)
     jcovington@blakelylawgroup.com
 3   BLAKELY LAW GROUP
     1334 Parkview Avenue, Suite 280
 4   Manhattan Beach, California 90266
     Telephone: (310) 546-7400
 5   Facsimile: (310) 546-7401
 6   Attorneys for Plaintiff
     Luxottica Group S.p.A.
 7
 8
                             UNITED STATES DISTRICT COURT
 9
                            CENTRAL DISTRICT OF CALIFORNIA
10
11
     LUXOTTICA GROUP, S.p.A., an Italian     ) CASE NO.: 2:18-cv-2459-PA (JEMx)
12   Corporation,                            )
                                             )
13                        Plaintiffs,        )
                                             ) ORDER GRANTING PERMANENT
14                v.                         ) INJUNCTION AND DISMISSAL OF
                                             ) CLAIMS AGAINST DEFENDANTS
15   FY EYE OPTOMETRY CENTER, INC., a ) TRIUMPH OPTICAL, LLC AND
     California Corporation; SOL REGWAN, ) MICHAL KOSMAN WITH
16   an individual; TRIUMPH OPTICAL, LLC, ) PREJUDICE
     a California Limited Liability Company; )
17   MICHAEL KOSMAN, an individual; and )
     DOES 1-10, inclusive,                   )
18                                           )
                          Defendants.        )       Hon. Percy Anderson
19                                           )
                                             )
20
           WHEREAS, Plaintiff Luxottica Group S.p.A. (“Luxottica” or “Plaintiff”) having
21
     filed a Complaint in this action charging Defendants Triumph Optical and Michael
22
     Kosman (hereinafter collectively, “Defendants”) with Trademark Infringement and
23
     False Designations of Origin under the Lanham Act, as well as Trademark
24
     Infringement, and Unfair Competition under the common law of the state of California
25
     arising from Defendants’ alleged illegal importation, distribution, offering for sale,
26
     and/or sale of products bearing counterfeit reproductions of the Ray-Ban Marks
27
     (defined below).
28
                                                 1
                                         [PROPOSED] ORDER
 1         WHEREAS, the parties hereto desiring to fully settle all of the claims between
 2   them; and
 3         WHEREAS, the parties herein have simultaneously entered into a confidential
 4   Settlement Agreement and Mutual Release,
 5         WHEREAS Defendants have agreed to the below terms of a permanent
 6   injunction, IT IS HEREBY ORDERED that:
 7         1.    Luxottica is the owner of various Ray-Ban trademarks (collectively, the
 8   “Ray-Ban Marks”), including but not limited the following United States Trademark
 9   Registrations:
10        Trademark        Registration No.                 Good And Services
11                             650,499         sunglasses, shooting glasses, and
                                               ophthalmic lenses, in class 26.
12
                              1,093,658        ophthalmic products and accessories –
13                                             namely, sunglasses; eyeglasses; spectacles;
14                                             lenses and frames for sunglasses,
                                               eyeglasses, spectacles and goggles; and
15                                             cases and other protective covers for
                                               sunglasses, eyeglasses, spectacles in class
16                                             9.
17                            1,726,955        bags; namely, tote, duffle and all-purpose
18                                             sports bags, in class 18.
                                               cloths for cleaning ophthalmic products, in
19                                             class 21.
20                                             clothing and headgear; namely, hats, in
21                                             class 25.
                              1,080,886        ophthalmic products and accessories –
22                                             namely, sunglasses; eyeglasses; spectacles;
23                                             lenses and frames for sunglasses,
                                               eyeglasses, spectacles – in class 9.
24
                              1,490,305        clothing, namely, t-shirts, in class 25.
25
                              2,718,485        goods made of leather and imitation
26                                             leather, namely, wallets, card cases for
                                               business cards, calling cards, name cards
27                                             and credit cards in class 18.
28                                             clothing for men and women, namely, polo

                                                2
                                         [PROPOSED] ORDER
                                                 shirts; headgear, namely, berets and caps.
 1
                                1,320,460        sunglasses and carrying cases there for, in
 2                                               class 9.
 3
 4
                                3,522,603        sunglasses, eyeglasses, lenses for
 5                                               eyeglasses, eyeglasses frames, cases for
 6                                               eyeglasses, in class 9.

 7
 8         2.     Defendants shall immediately and permanently cease the manufacture,

 9   purchase, production, distribution, circulation, sale, offering for sale, importation,

10   exportation, advertising, promotion, display, shipment, marketing or incorporation in

11   advertising or marketing eyewear bearing counterfeit reproductions of the Ray-Ban

12   Marks (“Counterfeit Products”) and/or products bearing marks substantially

13   indistinguishable and/or confusingly similar to the Ray-Ban Marks.

14         3.     Defendants shall not deliver, hold for sale, transfer or otherwise move,

15   store or dispose in any manner products, advertisements, and/or marketing materials

16   bearing the Counterfeit Products and/or eyewear bearing marks substantially

17   indistinguishable and/or confusingly similar to the Ray-Ban Marks.

18         4.     Defendants shall not knowingly assist, aid or attempt to assist or aid any

19   other person or entity in performing any of the prohibited activities referred to in

20   Paragraphs 2 or 3 above.

21         5.     This Court has jurisdiction over the parties herein and has jurisdiction

22   over the subject matter hereof pursuant to 15 U.S.C. § 1121.

23         6.     The execution of this stipulation shall serve to bind and obligate the

24   parties hereto. However, dismissal with prejudice of Defendants shall not have

25   preclusive effect on any other parties, actual or potential, who are not specifically and

26   expressly released herein or in the parties’ confidential settlement agreement, all

27   claims against whom Plaintiff expressly reserves.

28         7.     Plaintiff and Defendants shall bear their own costs and attorneys’ fees

                                                 3
                                          [PROPOSED] ORDER
 1   associated with this action.
 2         8.     Except as otherwise provided herein, this action is fully resolved and
 3   dismissed with prejudice.
 4
 5
 6
 7
 8
 9
10   Dated: May 1, 2019                   By:   __________________________
                                                Hon. Percy Anderson
11                                              United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               4
                                        [PROPOSED] ORDER
